09/02/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0021


                                        DA 20-0021
                                     _________________




IN THE MATTER OF THE GUARDIANSHIP
AND CONSERVATORSHIP OF A.M.M.,
                                                                   ORDER
             Incapacitated Person.


                                     _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to Genet McCann, to all counsel of
record, and to the Honorable James A. Manley, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                September 2 2020